IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                             _____________________                   United States Court of Appeals
                                                                              Fifth Circuit

                                No. 15-10615                                FILED
                            _____________________                    November 4, 2016
                                                                       Lyle W. Cayce
UNITED STATES OF AMERICA,                                                   Clerk

                                                           Plaintiff  Appellee

v.

JUAN CASTILLO-RIVERA,

                                                           Defendant  Appellant
                          __________________________

              Appeal from the United States District Court for the
                      Northern District of Texas, Dallas
                         __________________________

                 ON PETITION FOR REHEARING EN BANC

            (Opinion September 2, 2016, 5 Cir., 2016, 836 F.3d 464)

Before STEWART, Chief Judge, JOLLY, DAVIS, JONES, SMITH, DENNIS,
CLEMENT, PRADO, OWEN, ELROD, SOUTHWICK, HAYNES, GRAVES,
HIGGINSON and COSTA, Circuit Judges.

BY THE COURT:

      A member of the court having requested a poll on the petition for
rehearing en banc, and a majority of the circuit judges in regular active
service and not disqualified having voted in favor,

      IT IS ORDERED that this cause shall be reheard by the court en banc
with oral argument on a date hereafter to be fixed. The Clerk will specify a
briefing schedule for the filing of supplemental briefs.